     Case 1:21-cv-00505-NONE-SKO Document 22 Filed 06/17/21 Page 1 of 2


      ASKOUNIS & DARCY, PC
 1    Alex Darcy, Esq. (CSBA # 189315)
 2    444 North Michigan Avenue
      Suite 3270
 3    Chicago, IL 60611
      (312) 784-2400 Telephone
 4    (312) 784-2410 Facsimile
      adarcy@askounisdarcy.com
 5

 6    Attorney for Defendant, U.S. Bank Equipment Finance, a division of U.S. Bank National
      Association
 7

 8                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 9
                                       FRESNO DIVISION
10
      TULARE GOLF COURSE, LLC, a                          )
11    California Limited Liability Company                )
                                                          )   Case No. 1:21-cv-00505-NONE-SKO
12                          Plaintiff,                    )
                                                          )
13
             v.                                           )
14                                                        )   ORDER EXTENDING TIME FOR
                                                          )   DEFENDANT U.S. BANK
15    VANTAGE TAG, INC., a Canadian                       )   EQUIPMENT FINANCE TO
      Business entity of unknown form;                    )   RESPOND TO COMPLAINT
16    ARROW CAPITAL SOLUTIONS, INC.,                      )
17    a Texas corporation; U.S. BANK                      )   (Doc. 21)
      NATIONAL ASSOCIATION, a                             )
18    Delaware Corporation, and DOES 1                    )
      through 10, inclusive,                              )
19                                                        )
                            Defendants.                   )
20

21

22

23
             n June 16, 2021, Plaintiff Tulare Golf Course, LLC, and Defendant U.S. Bank Equipment
24
      Finance (“U.S. Bank”) filed a stipulation requesting an extension of time for U.S. Bank to respond
25
      to Plaintiff’s First Amended Complaint. (Doc. 21.) Pursuant to the parties’ stipulation, and for
26
      good cause shown,
27

28
                                       1
       ORDER EXTENDING TIME FOR DEFENDANT U.S. BANK EQUIPMENT FINANCE
                          TO RESPOND TO COMPLAINT
     Case 1:21-cv-00505-NONE-SKO Document 22 Filed 06/17/21 Page 2 of 2



 1             IT IS HEREBY ORDERED that Defendant U.S. Bank Equipment Finance shall file its

 2    response to the First Amended Complaint on or before July 15, 2021.

 3

 4

 5    IT IS SO ORDERED.

 6    Dated:     June 17, 2021                                 /s/   Sheila K. Oberto     .
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                       2
       ORDER EXTENDING TIME FOR DEFENDANT U.S. BANK EQUIPMENT FINANCE
                          TO RESPOND TO COMPLAINT
